Filed 11/21/22
                        CERTIFIED FOR PUBLICATION

       IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                          FIRST APPELLATE DISTRICT

                                DIVISION THREE


 THE PEOPLE,
           Plaintiff and Respondent,          A163474

 v.                                           (Solano County
 JASMINE MAREZA ZARAZUA,                      Super. Ct. No. FCR344711)
           Defendant and Appellant.


       At trial for recklessly evading a peace officer and other offenses, the
prosecutor repeatedly misgendered Jasmine Mareza Zarazua — who
identifies as male — in the presence of the jury. 1 Defense counsel moved for
a mistrial and for a curative admonition on the grounds of prosecutorial
misconduct, but the trial court denied the motion and declined to admonish
the jury. On appeal, Zarazua contends the failure to use masculine pronouns
constituted prosecutorial misconduct which, in the absence of a curative
admonition, was prejudicial.
       Parties are to be treated with respect, courtesy, and dignity —
including the use of preferred pronouns. Failure to do so offends the
administration of justice. Nevertheless, given the record here, we conclude
any misconduct was not prejudicial and therefore affirm.


       Misgendering is “the assignment of a gender with which a party does
       1

not identify, through the misuse of gendered pronouns, titles, names, and
honorifics.” (McNamarah, Misgendering (2021) 109 Cal. L.Rev. 2227, 2232.)
We refer to Zarazua using masculine pronouns.
                                        1
                               BACKGROUND
       In April 2019, a Rio Vista police officer saw Zarazua driving a SUV
with no rear license plate. The officer tried to conduct a traffic stop, but
Zarazua failed to yield. Instead — and while driving with a suspended
license — he led law enforcement officers on a 15-minute pursuit during
which he committed numerous traffic violations. While evading officers,
Zarazua drove into a gated retirement community where he nearly collided
with a truck, spun out of control, and crashed into the bushes. Then he got
out of the SUV and ran from pursuing officers. Eventually, officers arrested
him.
       At the time of the offenses — and at the commencement of the
prosecution — Zarazua identified as female. Trial began in July 2021.
During jury selection, defense counsel advised prospective jurors that
prosecution witnesses would “refer to Mr. Zarazua as she. And Mr.
Zarazua . . . no longer identifies as she. Mr. Zarazua identifies [as male] and
prefers the pronoun he.” Counsel asked the jurors to raise their hands if
they had “thought of that already.” Fourteen did so. Then counsel said the
trial court would instruct them not to let bias of any kind — including gender
bias — affect their decision and asked several jurors whether they would
have a “problem” if Zarazua “identifies as he when the officers identified him
as she.” Each juror answered “no.”
       After reminding prospective jurors they could not “punish” Zarazua
for his gender identity, the prosecutor asked whether they would give him
a “benefit” because of the gender transition. The jurors indicated they would
not. As jury selection continued, counsel for both parties queried the jurors
on gender identity. Each juror disclaimed feelings of sympathy toward, or
bias against, Zarazua based on his gender transition.


                                        2
      At the outset of his brief opening statement — which comprised three
pages of the reporter’s transcript — the prosecutor referred to Zarazua using
masculine pronouns. Thereafter, the prosecutor misgendered Zarazua
several times, prompting defense counsel to object “to the identification of my
client as she. We’ve been identifying him as he this entire time. Mr. Zarazua
does respectfully request to be referred to as he.” The trial court instructed
the prosecutor to “proceed with that in mind,” and the prosecutor remarked,
“That is in mind. It’s not intentional.” The prosecutor resumed his opening
statement, during which he misgendered Zarazua eight additional times.
Defense counsel did not object.
      Outside the jury’s presence, defense counsel moved for a mistrial on the
grounds of prosecutorial misconduct. According to defense counsel, the
prosecutor’s failure to use masculine pronouns — irrespective of intent —
belittled and denigrated him and inflamed the jury’s passions, fears, and
prejudices. Counsel lodged an objection “to every instance where Mr.
Zarazua was misgendered” and requested the trial court issue “a curative
admonishment . . . that it is improper to denigrate a defendant.” In
opposition, the prosecutor argued the misgendering was accidental, said he
was “trying to be mindful” of Zarazua’s gender, and noted the defendant
“went as Ms. Zarazua” at the time of the incident. The prosecutor apologized
to Zarazua, but strenuously denied engaging in misconduct, insisting he did
not “denigrate the defendant in terms of inflaming the passions of the jury.”
As the prosecutor explained, “[w]e know the passions of the jury aren’t
inflamed because we talked to all of these jurors about these issues, and they
all said they wouldn’t let the defendant’s gender identity” affect them.
      The trial court denied the mistrial motion. It found the misgendering
unintentional and concluded it did not constitute prosecutorial misconduct or


                                       3
inflame “the jury to the extent that a mistrial [was] required.” The court
denied the request for a curative admonition without prejudice and suggested
defense counsel renew the request when the parties discussed jury
instructions. Defense counsel did not renew the request, but the court gave
CALCRIM No. 200, which directed jurors not to let sympathy, prejudice, or
bias — including bias based on Zarazua’s gender identity — affect their
decision.
      During initial closing argument, the prosecutor misgendered Zarazua
four times. Defense counsel objected based on prosecutorial misconduct; the
trial court told the prosecutor, “[w]atch . . . your pronouns,” and the
prosecutor apologized. The prosecutor used incorrect pronouns twice during
rebuttal closing; both times, defense counsel objected and the court reminded
the prosecutor to use the correct pronouns. The prosecutor apologized and,
on one occasion, offered to slow down so “that doesn’t happen again.”
      After deliberating for fewer than two and a half hours, the jury
convicted Zarazua of all charges: reckless evading a peace officer, resisting
a police officer, hit and run driving resulting in property damage, and driving
with a suspended license. The trial court suspended imposition of sentence,
placed Zarazua on probation, and ordered him to serve jail time.
                                 DISCUSSION
      Zarazua contends his convictions must be reversed because the
misgendering constituted prosecutorial misconduct which, in the absence of
a curative admonition, was prejudicial.
      We begin by reciting the well-established standards governing
prosecutorial misconduct claims. A prosecutor’s conduct “ ‘violates the
federal Constitution when it comprises a pattern of conduct “so egregious
that it infects the trial with such unfairness as to make the conviction


                                        4
a denial of due process.” [Citation.] But conduct by a prosecutor that does
not render a criminal trial fundamentally unfair is prosecutorial misconduct
under state law only if it involves “ ‘the use of deceptive or reprehensible
methods to attempt to persuade either the court or the jury.’ ” ’ ” (People v.
Rhoades (2019) 8 Cal.5th 393, 418.) Under state law, “bad faith on the
prosecutor’s part is not required.” (People v. Centeno (2014) 60 Cal.4th 659,
666.)
        To prevail on a claim of prosecutorial misconduct premised on the
prosecutor’s remarks to the jury, the defendant must show that, in the
context of the argument as a whole and the instructions given to the jury,
“there was ‘a reasonable likelihood the jury understood or applied the
complained-of comments in an improper or erroneous manner. [Citations.]
In conducting this inquiry, we “do not lightly infer” that the jury drew the
most damaging rather than the least damaging meaning from the
prosecutor’s statements.’ ” (People v. Centeno, supra, 60 Cal.4th at p. 667.)
Prosecutorial misconduct may result in reversal under federal law if the error
“was not ‘harmless beyond a reasonable doubt,’ ” and it may result in reversal
“under state law if there was a ‘reasonable likelihood of a more favorable
verdict in the absence of the challenged conduct.’ ” (People v. Rivera (2019)
7 Cal.5th 306, 333–334.)
        Presuming the prosecutor’s repeated misgendering of Zarazua
constituted misconduct, it was nevertheless harmless. (People v. Wright
(2021) 12 Cal.5th 419, 444.) 2 During jury selection, defense counsel notified


        Though we needn’t decide whether misconduct occurred, we note that
        2

because of the unique function prosecutors perform in representing the
interests of — and exercising the power of — the state, they “ ‘are held to an
elevated standard of conduct’ ” (People v. Peoples (2016) 62 Cal.4th 718, 792)
and should use a defendant’s preferred pronouns “out of respect for the

                                        5
prospective jurors that prosecution witnesses might misgender Zarazua, and
counsel for both parties acknowledged his gender identity and exhorted
jurors not to “punish” him for the gender transition, or to let gender bias
influence their decision. The jurors confirmed they could remain impartial.
When the prosecutor misgendered Zarazua during opening and closing
arguments, the prosecutor apologized and acknowledged the mistake. And
the trial court reminded the prosecutor to use correct pronouns and
subsequently instructed the jurors not to let bias of any kind — including
gender identity bias — affect their decision (CALCRIM No. 200). We
presume the jury followed the court’s instructions. (People v. Thompson
(2022) 83 Cal.App.5th 69, 92.) Additionally, the evidence of guilt was
overwhelming and largely uncontested.
      Given the voir dire on gender identity, the directive in CALCRIM
No. 200, and the overwhelming evidence of guilt, we conclude the prosecutor’s
failure to use masculine pronouns was “harmless under any standard of
prejudice.” (People v. Smith (2015) 61 Cal.4th 18, 51–52.) There is no
indication the jury interpreted the prosecutor’s failure to use Zarazua’s
correct pronouns “in the most damaging light” (People v. Ramirez (2022)


litigant’s dignity.” (United States v. Varner (5th Cir. 2020) 948 F.3d 250, 260
[dis. opn. of Dennis, J.]; CACI No. 118 [“attorneys and courts should take
affirmative steps to ensure that they are using correct personal pronouns” to
comply with state policy according “intersex, transgender, and nonbinary
people . . . full legal recognition and equal treatment under the law” and to
ensure their “dignity and privacy.”].) Not doing so undermines the
administration of justice, can inject prejudice into proceedings, and can
suggest a defendant is not credible. (McNamarah, Misgendering as
Misconduct (2020) 68 UCLA L.Rev. Disc. 40, 63.) Additionally, to ensure
a litigant is treated with dignity, a trial court can admonish counsel to use
the litigant’s preferred pronouns. (See Cassim v. Allstate Ins. Co. (2004)
33 Cal.4th 780, 795 [one purpose of admonitions “ ‘is to avoid repetition of the
remarks and thus obviate the necessity of a new trial’ ”].)
                                       6
13 Cal.5th 997, 1130) or that the misgendering influenced the verdict.
(Chapman v. California (1967) 386 U.S. 18, 24.) Finally, there is no realistic
possibility Zarazua would have obtained a more favorable result but for the
misgendering. (See People v. Arredondo (2018) 21 Cal.App.5th 493, 502–505
[prosecutor’s “relentless” use of epithets to describe defendants was harmless
as to murder convictions and certain enhancements].)
      Zarazua does not persuasively argue otherwise. Instead, he insists
prejudice should be presumed because the trial court did not issue a curative
admonition. This claim is forfeited. “As a general matter, when a trial court
denies a motion without prejudice the matter is forfeited if not renewed.”
(People v. Mills (2010) 48 Cal.4th 158, 170.) Here, the court denied defense
counsel’s request for an admonition without prejudice and suggested counsel
renew the request when it was time to instruct the jury. By failing to do so,
counsel forfeited the argument on appeal. (Id. at p. 170.) We acknowledge
a curative admonition may be most effective at the moment the objectionable
conduct occurs, but when the court denies a request for an admonition
without prejudice, counsel must renew the request and press for a final
ruling. (See People v. Johnson (2018) 6 Cal.5th 541, 586; People v. Brewer
(2000) 81 Cal.App.4th 442, 459.) The argument also fails on the merits. We
decline Zarazua’s invitation to “presume reversible prejudice” in the absence
of a curative admonition or to analogize the misgendering to the use of
“unjustified removal of jurors based on race” in violation of Batson v.
Kentucky (1986) 476 U.S. 79 and People v. Wheeler (1978) 22 Cal.3d 258.
For the reasons discussed above, the court’s refusal to admonish the jury was
not — on this record — prejudicial.




                                       7
      Zarazua’s other arguments do not convince us reversal is required.
For example, he asserts the trial court, in denying his mistrial motion,
erroneously focused on whether the misgendering was intentional rather
than on whether it was prejudicial. We disagree. In denying the motion, the
court found the misgendering did not constitute prosecutorial misconduct or
inflame “the jury to the extent that a mistrial [was] required.” Thus, the
court impliedly determined the prosecutor’s failure to use masculine
pronouns was not incurably prejudicial. This conclusion was not an abuse of
discretion. (People v. Phillips (2022) 75 Cal.App.5th 643, 691; People v.
Schultz (2020) 10 Cal.5th 623, 673.)
      In closing, we emphasize that we do not condone the prosecutor’s
repeated misgendering of Zarazua. Moreover, we note trial courts have an
obligation to ensure litigants and attorneys are treated with respect,
courtesy, and dignity — including the use of preferred pronouns. When court
proceedings fall short of that, judges should take affirmative steps to address
the issue. Nevertheless, on this record, we conclude the prosecutor’s failure
to use masculine pronouns was not prejudicial. We acknowledge there may
be instances when misgendering is so overt, malicious, and calculating that it
“ ‘ “infects the trial with such unfairness as to make the conviction a denial of
due process.” ’ ” (People v. Rhoades, supra, 8 Cal.5th at p. 418.) But this is
not such a case.
                                DISPOSITION
      The judgment is affirmed.




                                        8
                                _________________________
                                Rodríguez, J.


WE CONCUR:


_________________________
Fujisaki, Acting P. J.


_________________________
Petrou, J.




A163474




                            9
Superior Court of Solano County, Jeffrey C. Kauffman, Judge.

David A. Kaiser, under appointment by the Court of Appeal, for Defendant
and Appellant.

Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Jeffrey M. Laurence, Assistant Attorney General, Donna M.
Provenzano and Clarissa Limón, Deputy Attorneys General, for Plaintiff and
Respondent.




                                    10